DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 25 September 2021 has been entered.  Claim 11 is currently amended.  Claims 8-9 and 16-20 are canceled.  Claim 21 is newly added.  Claims 1-7, 10-15, and 21 are currently pending. 

Response to Arguments
Applicant's arguments filed 25 September 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the valve plate is configured to control the flow of air in a particular manner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further argues that Kawaguchi only teaches a valve plate which slides rather than pivots.  The Examiner does not find this argument convincing. 
The Examiner concedes that the machine translation of Kawaguchi uses the word “slides”.  However, Figs. 4-5 of Kawaguchi clearly displays that the valve plate does not slide, but does pivot, as is claimed.  Per MPEP 2141.02.VI, the prior art must be W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)… However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.”).  In this case, a person having ordinary skill in the art would readily understand that the use of the word “slide” in a machine translation of the prior art does not override Kawaguchi’s disclosure of a pivoting valve plate.  
The Applicant further argues that Kawaguchi discloses a supply opening which is polygonal rather than annular, as recited in claim 1.  The Examiner does not find this argument convincing. 
While the Applicant is correct in stating that the term “annular” does typically mean a circular rather than polygonal arrangement, the Examiner reminds the Applicant “[d]uring patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011).” (MPEP 904.01).  In this case, the specification has clearly interpreted the term “annular” to include polygonal arrangements as well as circular ones (see Figs. 1-5 and 7-9, in particular).  
Therefore, the rejection is perfectly in line with the broadest reasonable interpretation of the claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020).
Regarding claim 1, Kawaguchi (Fig. 3-5) teaches a supply air terminal for ceiling mounting (see Fig. 4), comprising: 
a wall member (upper member 8) surrounding an opening (see Fig. 4, opening through the upper member 8), for connection to an air supply interface in the ceiling (duct 1); 
a deflector (bottom section of lower member 9 including bulging portion 10 and convex strip 18) connected at a distance from the wall member to face the opening (see Fig. 4-5), thereby forming an annular aperture (supply opening 3) between the wall member and the deflector; 
a plurality of flaps (air supply valve plate 7) pivotably connected at a hinge (shaft portions 11 and shaft hole 12) to the wall member to hang down in the annular aperture such that an open slit is formed between an edge of each flap and the deflector (see Fig. 4, there is a slit between the bottom of the air supply valve plates 7 and the convex strip 18 of the lower member 9), wherein the slit has a width which is self-adjusted by means of the flaps pivoting under influence of the airflow through the terminal (Para. 11, “An air supply valve plate 7 that closes the communication portion 6 is provided in the communication portion 6, and the air supply valve plate 7 is slid outwardly when the inside pressure of the chamber becomes negative to communicate with the communication portion 6”).

Regarding claim 2, Kawaguchi teaches the supply air terminal of claim 1, wherein said flaps are pivotable between a relaxed position (see Fig. 4) and a high flow position (see Fig. 5), wherein the flap edges are arranged radially inwardly of a perimeter of the deflector and at a first distance from the deflector in at least the relaxed position (see Fig. 4, the bottom edge of the air supply valve plates 7 are approximately in line with the convex strip 18 of the lower member 9 and are therefore radially inward of the perimeter of the lower member 9).

Regarding claim 3, Kawaguchi teaches the supply air terminal of claim 2, wherein the flap edges are arranged radially outwardly of the perimeter of the deflector in the high flow position (see Fig. 5, the bottom edge of the air supply valve plates 7 are shown to be radially outward of the perimeter of the lower member 9).

Regarding claim 4, Kawaguchi teaches the supply air terminal of claim 1, wherein an outwards projecting flange is formed at an outer end of the wall member, which flange extends in a plane about the opening (see Fig. 3-5, upper member 8 has an outwardly extending flange on which elements 17 and 20 are formed).

Regarding claim 6, Kawaguchi teaches the supply air terminal of claim 4, wherein the opening formed by the wall member has a cross-section which increases from a position of said hinge towards said projecting flange (see Fig. 4-5, the opening defined by the upper member 8 increases from the smallest at the top section (base member 2) to largest at the lower sections (upper member 8) such that the cross-section is larger at the identified flange portion than it is at the location of the hinge as defined by the shaft portions 11 and shaft hole 12).

Regarding claim 12, Kawaguchi teaches the supply air terminal of claim 1, wherein said wall member has two pairs of opposing wall sides (see perspective view in Fig. 3, upper member 8 is shown to have two pairs of opposing wall sides), providing a rectangular shape to the opening (see perspective view in Fig. 3), the terminal comprising four flaps hinged to respective wall sides (see Fig. 3, four air supply valve plates 7 are shown hinged to each respective wall side).

Regarding claim 13, Kawaguchi teaches the supply air terminal of claim 1, wherein said wall member has a cylindrical wall side (see Fig. 3, base member 2), providing a circular shape to the opening (see Fig. 3, base member 2), the terminal comprising three or more flaps hinged to the wall side at evenly distributed positions around the opening (see Fig. 3, four air supply valve plates 7 are shown at evenly distributed positions about the opening).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) as applied to claims 1-4 above, and further in view of Smith et al. (U.S. Patent No. 6176777).
Regarding claim 5, Kawaguchi teaches the supply air terminal of claim 4, wherein an outer portion of the deflector is spaced apart outwardly of the projecting flange (see Fig. 4-5, lower member 9 is spaced outwardly apart from the flange of upper member 8).
Kawaguchi is silent regarding the outer portion of the deflector being parallel to the projecting flange. 
However, Smith (Fig. 1-3) teaches a supply air terminal for ceiling mounting (fully adjustable square cone plaque-type ceiling diffuser according to the present invention) with an outer portion of a deflector (stationary plaque 300) which is parallel to and spaced apart outwardly from a projecting flange (see Fig. 1-2, outer cone 100 is shown to have a projecting flange parallel to the stationary plaque 300). 
It would have been obvious to one skilled in the art at the time of the invention to include the flat deflector by combining prior art elements according to known methods to yield predictable results as taught by Smith into the teachings of Kawaguchi because it does no more than yield predictable results of providing a diffuser with stable and quiet airflow which further provides a pleasing appearance to the user (see Smith, Col. 2 ll. 6-12, “installation of such modulating plaque diffusers are used primarily in personal offices or boardrooms where supply air entering the occupied zone must be quiet and draft-free. The plaque diffuser provides a true 360-degree radial horizontal airflow pattern. The 360-degree radial horizontal airflow promotes rapid mixing of room and supply air, temperature equalization, and velocity reduction”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 10, Kawaguchi in view of Smith teaches the supply air terminal of claim 5, wherein the wall member and the flange are formed from a single sheet of metal (Kawaguchi:  Para. 30, “upper member 8 and the lower member 9 are each formed as an integral member… The base tube 2 is formed integrally with the upper member 8”; Smith:  Col. 3 ll. 34-38, “the outer cone sub-assembly A comprises an outer cone 100 which is preferably die-formed of steel sheet metal for use in T-bar lay in ceiling systems. The inner damper cone sub-assembly B includes an inner dampening cone 200, also preferably die-formed of steel sheet metal”).

Regarding claim 14, Kawaguchi teaches the supply air terminal of claim 1, wherein said deflector is detachably connectable to the wall member (Para. 38, “upper body 8 and the lower member 9 are normally connected to each other, and when the lower member 9 is removed from the upper member 8, the locking bodies 16 and 17 are horizontally rotated to release the connection”, the lower member 9 could not be removed from the upper body 8 unless they were detachably connectable).
Kawaguchi is silent regarding the deflector being a flat sheet. 
However, Smith (Fig. 1A-B) teaches a supply air terminal (see Fig. 1A), wherein said deflector is a flat sheet (square plaque 300 is shown to be a flat sheet). 
It would have been obvious to one skilled in the art at the time of the invention to include the flat deflector by combining prior art elements according to known methods to yield predictable results as taught by Smith into the teachings of Kawaguchi because it does no more than yield predictable results of providing a diffuser with stable and quiet airflow which further provides a pleasing appearance to the user (see Smith, Col. 2 ll. 6-12, “installation of such modulating plaque diffusers are used primarily in personal offices or boardrooms where supply air entering the occupied zone must be quiet and draft-free. The plaque diffuser provides a true 360-degree radial horizontal airflow pattern. The 360-degree radial horizontal airflow promotes rapid mixing of room and supply air, temperature equalization, and velocity reduction”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) as applied to claim 1 above, and further in view of Goettl (U.S. Patent No. 5277658).
Regarding claim 7, Kawaguchi teaches the supply air terminal of claim 1. 
Kawaguchi is silent regarding each flap having a balancing portion for calibrating the position of center of gravity for the flap with respect to the position of the hinge.
However, Goettl (Fig. 5-9) teaches a flap (louver 130), wherein each flap has a balancing portion (short upstream louver portion 134) for calibrating the position of center of gravity for the flap with respect to the position of the hinge (pair of pins 132).
It would have been obvious to one skilled in the art at the time of the invention to include the balancing portion on the flap by combining prior art elements according to known methods to yield predictable results as taught by Goettl into the teachings of Kawaguchi because it does no more than yield predictable results of calibrating the flaps to open and close as desired for the system (Goettl:  Col. 1 ll. 21-35, “the flow of air ceases and the barometric damper apparatus, or the plurality of louvers, close. The opening and closing is in response to the flow of air, and specifically to the weight and balance and pivoting action of the damper or louver elements. Typically, the damper elements, or louvers, pivot between the "top" and "bottom" edges. That is, the louvers are balanced in such a manner that a positive or negative flow of air will cause the dampers to pivot to a generally parallel orientation when there is a flow of air against, and between, the louvers of the damper. When the flow of air ceases, or reverses, the elements pivot by gravity to close, thus preventing air from traveling back through the apparatus in the opposite direction to the desired air flow”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) in view of Smith et al. (U.S. Patent No. 6176777) as applied to claim 10 above, and further in view of Anderson et al. (Published U.S. Patent Application No. 5498204).
Regarding claim 11, Kawaguchi in view of Smith teaches the supply air terminal of claim 10, wherein --a-- hinge member (Kawaguchi:  shaft hole 12) is formed from said single sheet of metal (Kawaguchi:  Para. 17, “shaft hole 12 is provided on the inner surface of the upper member 8”, meaning the hinge member is formed with the same material of the wall member). 
Kawaguchi is silent regarding the specific hinge arrangement as claimed, wherein said hinge comprises an aperture formed in the flap and a hinge member projecting from the wall member into the aperture, such that the flaps rests with an edge of the aperture against the projecting hinge member, and wherein said hinge member is formed from said single sheet of metal. 
However, Anderson (Fig. 2-5) teaches an air supply terminal (vent 30), wherein said hinge comprises an aperture (slots 54a) formed in the flap (closure flapper 54) and a hinge member (pivot sleeve 56) projecting from the wall member into the aperture, such that the flaps rests with an edge of the aperture against the projecting hinge member (Col. 2 ll. 59-Col. 3 ll. 2, “closure flapper 54 of square configuration and normally of sheet metal is pivotally mounted along its upper horizontal edge by an integral pivot sleeve 56 adjacent the juncture of diagonal wall 46 with vertical wall 40 such that pivotal movement from the vertical closed position (FIG. 2) to the diagonal open position will cause the flap to lie flush against the inside surface of diagonal wall 46 when gas is being forcefully discharged through the vent. The sleeves 56 (FIGS. 2 and 4) extend through slots 54a in flapper 54 and cuff upwardly to provide the pivotal connection”), and wherein said hinge member (pivot sleeve 56) is formed from said single sheet of metal (Col. 2 ll. 41-42, “This cave vent is preferably formed of sheet metal”, and the pivot sleeve is disclosed to be an integral element of the vent, see Col. 2 ll. 59-63, “closure flapper 54 of square configuration and normally of sheet metal is pivotally mounted along its upper horizontal edge by an integral pivot sleeve 56 adjacent the juncture of diagonal wall 46 with vertical wall 40”, emphasis added).
It would have been obvious to one skilled in the art at the time of the invention to include the hinge construction with a hinge member and aperture as disclosed by Anderson by simple substitution of one known element for another to obtain predictable results into the teachings of Kawaguchi because it does no more than yield predictable results of providing an alternate hinge construction which would provide decreased resistance (friction) against the movement of the flap, thereby allowing for the flap to respond with more sensitivity to airflow, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
The Examiner notes that the requirement of the hinge member to be “formed from a single sheet of metal” appears to be a product-by-process claim limitation.  Per MPEP 2113.I, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  However, as the prior art does appear to teach the limitation including the process, this is merely a note included in the interest of ensuring compact prosecution of the claims. 

Regarding claim 21, Kawaguchi in view of Smith and Anderson teaches the supply air terminal of claim 11, wherein said hinge member is a bent portion extending from the wall member (Anderson:  Col. 2 ll. 59-Col. 3 ll. 2, “closure flapper 54 of square configuration and normally of sheet metal is pivotally mounted along its upper horizontal edge by an integral pivot sleeve 56 adjacent the juncture of diagonal wall 46 with vertical wall 40 such that pivotal movement from the vertical closed position (FIG. 2) to the diagonal open position will cause the flap to lie flush against the inside surface of diagonal wall 46 when gas is being forcefully discharged through the vent. The sleeves 56 (FIGS. 2 and 4) extend through slots 54a in flapper 54 and cuff upwardly to provide the pivotal connection”, see Fig. 2 and 4 confirming sleeve 56 extends from vertical wall 40). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP 2002089913, cited by Applicant in IDS filed 24 January 2020) as applied to claim 1 above, and further in view of Leban et al. (U.S. Patent No. 5107755).
Regarding claim 15, Kawaguchi teaches the supply air terminal of claim 1. 
Kawaguchi is silent regarding each flap being made from a flat sheet of plastic. 
However, Leban (Fig. 1-2) teaches a supply air terminal (air diffuser apparatus 20), wherein each flap (optional vane 82) is made from a flat sheet of plastic (Col. 9 ll. 3-6, “optional vane 82 may be made of metal or plastic, or other suitable material, as desired or as essentially specified (dictated) by its design requirements”).
It would have been obvious to one skilled in the art at the time of the invention to ensure the flap is made from a flat sheet of plastic by simple substitution of one known element for another to obtain predictable results as taught by Leban into the teachings of Kawaguchi because it does no more than yield predictable results of ensuring that the flap is light and durable (Kawaguchi:  Para. 31, “The material of the air supply valve plate 7 may be any material as long as the air supply valve plate 7 can be slidable by the pressure difference between the outside and the inside of the room”), since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762